United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J, Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-196
Issued: March 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2012 appellant filed a timely appeal from an October 15, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a permanent impairment to a scheduled member or
function of the body warranting a schedule award pursuant to 5 U.S.C. § 8107.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated September 30, 2011,
the Board set aside a December 22, 2010 OWCP decision.2 OWCP developed the evidence
1

5 U.S.C. § 8101 et seq.

2

Docket No. 11-588 (issued September 30, 2011).

regarding a schedule award by referring appellant to Dr. Manhal Ghanma, an orthopedic
surgeon. The accepted condition was an aggravation of perianal hidradenitis suppurativa,
International Classification of Diseases (ICD) No. 705.83.3 The Board found that Dr. Ghanma’s
opinion that appellant had no permanent impairment was of diminished probative value, as the
physician provided no history, findings on examination, or reference to specific tables or figures
in the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides). The case was remanded to secure a rationalized
medical opinion on permanent impairment. The history of the case as provided in the Board’s
prior decision is incorporated herein by reference.
With respect to medical evidence submitted by appellant, Dr. Timothy Morley, an
osteopath, noted in a January 26, 2009 report that he complained of pain and weakness in the left
leg following surgeries for the accepted condition. In a report dated August 29, 2009,
Dr. William Grant, a Board-certified internist, briefly stated that appellant had a 35 percent
impairment (as a class 3 impairment) under Table 8-2 of the A.M.A. Guides. He noted that
appellant’s “skin disorder is consistent with signs and symptoms (scars) consistent with Table 83 on page 180.”4
On remand, OWCP referred appellant to Dr. Kenneth Chapman, a Board-certified
orthopedic surgeon.5 In a report dated January 22, 2012, Dr. Chapman reviewed a history of
injury and provided results on examination and addressed specific questions by OWCP regarding
its impairment. He examined appellant and noted there were superficial welts and scars in his
anal area. Dr. Chapman indicated that examination of the left leg and thigh was normal, and
there was no basis for impairment under a regional grid. He further found that there was no
impairment under Table 8-2, as appellant would be a class 0 (zero) under the criteria presented in
that table.
OWCP referred the case to an OWCP medical adviser for review. In a report dated
April 11, 2012, the medical adviser concurred with Dr. Chapman’s assessment. He stated that
there were no objective findings sufficient to establish a permanent impairment.
By decision dated May 4, 2012, OWCP found that the weight of the evidence did not
establish a ratable permanent impairment. It noted that, although Dr. Chapman was selected as a
referee physician, there was no conflict in the medical evidence.
Appellant requested a hearing before an OWCP hearing representative, which was held
on August 7, 2012.

3

As the Board noted, appellant also had other compensation claims accepted for a right knee injury on
December 24, 2004, carpal tunnel syndrome and a neck strain on September 22, 2008.
4

Table 8-3 is a skin impairment evaluation summary discussing various skin disorders. Table 8-2 provides whole
person impairment ratings for skin disorders. A.M.A., Guides 166-81.
5

The record indicates that OWCP selected Dr. Chapman through the procedure for selecting a referee physician
to resolve a conflict in the medical evidence.

2

In a decision dated October 15, 2012, the hearing representative affirmed the May 4,
2012 OWCP decision. The hearing representative found the weight of the evidence was
represented by Dr. Chapman.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.8 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.10
The Board notes that OWCP issued the revised implementing federal regulations
effective August 29, 2011. The new regulations provide that, pursuant to the authority provided
by 5 U.S.C. § 8107(c)(22), skin has been added to the list of scheduled members for which
FECA provides compensation for loss. A schedule award for the skin may be paid for injuries
sustained on or after September 11, 2001.11 With respect to disfigurement or scarring of the
skin, FECA also provides: “For serious disfigurement of the face, head, or neck of a character
likely to handicap an individual is securing or maintaining employment, proper an equitable
compensation not to exceed $3,500[.00] shall be awarded in addition to any other compensation
payable under this schedule.”12
ANALYSIS
On the prior appeal to the Board, the case was remanded to OWCP to properly secure a
rationalized medical opinion with respect to the schedule award issue. Although the selection of
Dr. Chapman was made pursuant to procedures for a referee physician,13 there was no conflict in
the medical evidence. The report of second opinion physician Dr. Ghanma was of little
probative value, as the Board noted in its prior decision. The opinion of Dr. Grant that appellant
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

9

20 C.F.R. § 10.404 (1999).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

20 C.F.R. § 10.404 (2011).

12

5 U.S.C. § 8107(c)(21).

13

When there is a disagreement between an attending physician and an OWCP physician, a third physician is
selected to make an examination. 5 U.S.C. § 8123(a). This is known as a referee examination. 20 C.F.R. § 10.321.

3

had a 35 percent impairment was also of diminished probative value. He did not explain in any
detail how he rated impairment under Table 8-2, which does not specifically provide for a 35
percent impairment (for a class 3 impairment, the grade C default value is 36 percent and a grade
B impairment is 33 percent).14 Table 8-2 provides specific and detailed descriptions for
assigning the appropriate class of impairment, and Dr. Grant referred only briefly to appellant’s
“signs and symptoms” being consistent with Table 8-3, without further explanation. Table 8-3
discusses a number of skin disorders. Dr. Grant did not explain how he determined a class 3
impairment under Table 8-2. The Board also notes that Table 8-2 provides whole person
impairment ratings, which are not used under FECA and must be converted to a skin
impairment.15
When medical reports are of diminished probative value, there is no conflict in the
medical evidence warranting referral to a referee physician.16 The referral to Dr. Chapman is
therefore as a second opinion examiner.17 The January 22, 2012 report provides a detailed
review of the medical evidence and provides results on physical examination. With respect to
Table 8-2, Dr. Chapman explained his determination that appellant had a class 0 impairment. He
noted that class 0 refers to the lack of medication, interference with daily activities and current
skin disorder signs. Dr. Chapman also found that physical examination and diagnostic test
findings were consistent with no impairment.
With respect to any impairment to the left leg, Dr. Chapman noted that examination
results were normal. The diagnosis-based regional grids for the lower extremities are found in
Chapter 16, and Dr. Chapman found no basis for an impairment.18 OWCP’s medical adviser
concurred that no lower extremity impairment was established by Dr. Chapman’s findings.
As to the provision under 5 U.S.C. § 8107(c)(21) regarding skin disfigurement, this
applies only to the face, head, or neck and is not applicable in this case.
The Board finds that Dr. Chapman provided a rationalized medical opinion on the issue
presented. In contrast with Dr. Grant, the second opinion examiner discussed the specific
provisions of Table 8-2 and explained how the table was applied to the findings on examination.
The Board accordingly finds that Dr. Chapman represents the weight of the medical evidence in
this case. Appellant may at any time request a schedule award and submit additional probative
evidence with respect to a permanent impairment to a scheduled member of the body.

14

A.M.A., Guides 166, Table 8-2.

15

Janae J. Triplette, 54 ECAB 792 (2003). FECA Bulletin No. 11-07 (issued August 10, 2011) discusses the
calculations required to convert a whole person impairment to a skin impairment.
16

See Mary L. Henninger, 52 ECAB 408 (2001).

17

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

18

A.M.A., Guides 497-521.

4

CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award under
5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 15, 2012 is affirmed.
Issued: March 26, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

